Citation Nr: 0433763	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1942 to October 1945.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), Texas, which increased the rating for 
service-connected anxiety disorder to 50 percent.  The 
veteran appeals for a higher rating.  In December 2004, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.  


FINDINGS OF FACT

The veteran's anxiety disorder is manifested by periods of 
depression, some sleep impairment (including nightmares 
approximately twice weekly), some increased hypervigilance to 
noises, and some social detachment, isolation, and avoidance; 
occupational and social impairment with deficiencies in most 
areas due to symptoms of his anxiety disorder is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in November 2002 (prior to the decision appealed) 
correspondence from the RO, and in a July 2003 statement of 
the case (SOC).  He was notified (in the correspondence, in 
the January 2003 decision, and in the SOC) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  Specifically, the correspondence and the July 
2003 SOC informed him of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  

Regarding content of notice, the SOC and a January 2004 
supplemental SOC informed the veteran of what the evidence 
showed.  He was advised by the November 2002 correspondence 
and the SOC that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The same documents advised him of 
what the evidence must show to establish entitlement to the 
benefit sought, and what information or evidence VA needed 
from him.  While he was not advised verbatim to submit 
everything he had pertaining to his claim, the RO asked him 
to "tell [VA] about any additional information or evidence 
that you want us to try to get for you," and he was advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, this was equivalent to 
advising him to submit everything pertinent, and everything 
submitted to date has been accepted for the record and 
considered.  

A Decision Review Officer reviewed the claim de novo (see 
July 2003 SOC and January 2004 SSOC).  VA has obtained all 
identified records it could obtain.  Evidentiary development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

By an April 1946 rating decision, the RO, in pertinent part, 
granted service connection for psychoneurosis, hysteria, 
rated 50 percent disabling.  Since that time, the veteran's 
psychiatric disability has been recharacterized as anxiety 
disorder, and is currently rated 50 percent.  Essentially, 
the veteran contends that the current severity of his anxiety 
disorder warrants an increased evaluation.  The RO received 
the instant claim for an increased rating in October 2002.  

On VA examination in March 2001, the veteran reported that he 
was not taking any medications for psychological purposes.  
He complained of nightmares approximately three times weekly, 
which reportedly caused heart racing and pain.  The veteran 
rated his "nerves" as a 4 or 5 on a scale of 1 to 10, and 
stated that he is a "little bit anxious almost all of the 
time."  He denied any problems with his temper, and was not 
prone to cursing, yelling, or damaging household items.  He 
reported that his marriage and family life over the last 60 
years were cordial and peaceful.  He tended to cry easily 
(but reportedly there was always a reason), and he often felt 
depressed because his spouse was in a nursing home.  
Examination revealed that he was coherent, logical, fully 
responsive to questions, and had an appropriate affect.  He 
denied hallucinations and suicidal ideation.  He often 
thought about his bad dreams.  The veteran's daughter-in-law 
cleaned his house, but otherwise he maintained himself.  He 
went to church every week, where he would talk to a priest.  
He visited the Knights of Columbus, and he also belonged to 
the American Legion and the Disabled American Veterans (DAV).  
The diagnosis was anxiety disorder, not otherwise specified.  
The Global Assessment of Functioning (GAF) score was 50.  

On VA examination in December 2002, it was noted that the 
veteran lived on a farm but had retired from active farming.  
He and his spouse had seven grown children, 13 grand-
children, and 13 great-grandchildren.  The veteran lived 
alone, as his spouse was in a nursing home where she had been 
for the past five years.  He complained that anxiety attacks 
woke him from his sleep approximately 2 or 3 times weekly, 
although he had occasional periods of several days without an 
episode of anxiety.  Remissions were intermittent and of 
short duration.  The veteran was not employed, and his social 
impairment was characterized as moderate to severe.  He 
avoided crowds, movies, and things that reminded him of war 
such as television news.  He reportedly had few friends and 
participated in few social activities.  He tried to stay busy 
to keep from thinking about things that made him anxious, 
such as events that happened in the war.  When he awoke at 
night he felt very "jumpy" and irritable.  He was often 
unable to return to sleep because he could not stop thinking 
about things that happened in the war.  He also reported 
anxiety attacks upon awakening.  He worried most of the time, 
and felt "sad" every day for approximately 8 to 9 hours.  

Examination revealed that the veteran was fully oriented and 
neatly groomed, and he established a cooperative rapport with 
the examiner.  His speech was goal-directed and spontaneous.  
He became tearful several times during the examination, 
especially when he spoke of his experiences during World War 
II.  There was no evidence of impairment of thought process, 
communication, or content.  He denied delusions or 
hallucinations, and denied suicidal or homicidal ideation.  
His memory functions appeared age appropriate.  There was no 
evidence of obsessive or ritualistic behavior, or illogical 
speech patterns.  He acknowledged feelings of sadness and 
depression, and his mood appeared dysthymic with mood 
congruent affect.  There was visible psychomotor anxiety, and 
he became tearful several times during the examination.  The 
diagnosis was anxiety disorder, not otherwise specified (with 
depressive features), and probable post-traumatic stress 
disorder.  
The examiner stated:

[The veteran's] method of coping with 
this anxiety historically is consistent 
with the rural work ethic of many war 
veterans of his generation, i.e., they 
try to stay busy and not talk or think 
about the things that trouble them.  
However, as they age and become more 
physically and cognitively vulnerable, 
they are less able to suppress the 
intrusive thoughts and images of past 
traumatic events, and a disorder that has 
previously been manageable becomes 
impairing and progressively worse in 
severity.  It is clear from the current 
data that the veteran's [a]nxiety 
disorder has worsened, and the prognosis 
is very poor for any improvement 
whatsoever.  In fact, it is as likely as 
not that the veteran's condition is 
permanent, and will progressively worsen 
in severity as he ages.  Psychosocial 
impairment is severe.  

VA outpatient records dated from March 1998 to May 2003 show 
treatment the veteran received for numerous medical problems.  
The records are negative, however, for any psychiatric 
treatment.  In fact, the VA examination reports indicate that 
while the veteran receives medical care at VA facilities, he 
is not followed by VA medical care providers for any 
psychiatric disorder.  

In support of his claim, the veteran submitted letters from 
his spouse and two friends that were received by the RO in 
September 2003.  Essentially, the veteran's spouse contended 
that the symptoms of his anxiety disorder had worsened.  She 
wrote that approximately 15 years prior to her letter, the 
veteran began "jumping up" from his sleep "thinking some 
one was after him . . . ."  She reported that she calls the 
veteran every morning and he calls her every evening.  A 
friend of the veteran wrote that the veteran told him on 
several occasions that he wakes up in the middle of the night 
due to bad dreams involving war experiences.  The dreams were 
quite vivid and very unsettling, and the veteran had 
difficulty getting back to sleep after the dreams.  His lack 
of sleep resulted in him "becoming very very tired, and his 
eyes are always red because he cannot get any rest at 
night."  The veteran's dreams were lasting much longer and 
becoming more vivid and realistic.  The friend stated, "I 
have know [sic] [the veteran] for more than 25 years and his 
stress and restlessness is [sic] becoming much more 
pronounced than ever before."  Another friend wrote that he 
had known the veteran for approximately 20 years, and 
together they went to VFW meetings and "other meetings."  
The veteran reportedly told his friend that he often still 
thinks he is in the service.  It was reported that the 
veteran "says he likes to watch the 5:00 evening news but 
it's all about wars so he don't watch TV any more."  

On VA examination in December 2003, the veteran complained of 
poor sleep of approximately 20 years duration.  His family 
reportedly told him he "hollers" in his sleep.  He has 
nightmares approximately two times weekly, and continues to 
wake up feeling anxious.  He avoids news programs as they 
bring up memories of his war experiences, and he became 
tearful when discussing a particular situation during 
service.  The veteran reported that he is hypervigilant to 
noise, especially at night, when he jumps up if he hears an 
unexpected noise.  He did not experience periods of 
remission.  The veteran reported that he was retired from the 
company where he worked for the last 13 years.  He continued 
to live alone on his farm.  His spouse remained in a nursing 
home, and the veteran visited her daily.  He ate lunch with 
his spouse at the nursing home, and he also stayed there to 
enjoy social activities with her.  When asked about other 
social activities, the veteran reported that he continued to 
attend VFW functions, and a friend drives him to Veterans of 
Foreign Wars (VFW) and DAV meetings.  He attended functions 
at the Knights of Columbus twice monthly.  Examination 
revealed no impairment of thought process or communication.  
The veteran was fully oriented, and his memory and intellect 
were grossly intact.  The rate and flow of his speech was 
within normal limits, and the content was goal directed.  He 
denied auditory of visual hallucinations, and denied suicidal 
or homicidal ideations.  He demonstrated no delusional 
content or inappropriate behaviors.  It was noted that the 
veteran provides all his own activities of daily living, and 
he sees some of his children on a daily basis.  He reported 
occasional depressed mood, and he tends to stay busy to 
distract himself from his mood.  He also reported feeling 
anxious whenever he was inactive, and he used distractions as 
a way of coping with anxiety symptoms.  He denied panic 
attacks.  He demonstrated no impaired impulse control.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
the GAF score was 50.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating anxiety disorder provide a 100 
percent rating where there is total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for anxiety disorder where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).
The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record in this case reflects that the veteran's anxiety 
disorder is essentially manifested by periods of depression, 
some nightmares and difficulty sleeping, an increased 
hypervigilance to noises, and some social detachment, 
isolation, and avoidance.  Nevertheless, VA examinations have 
not revealed occupational and social impairment with 
deficiencies in most areas due to anxiety disorder symptoms 
listed in the schedular criteria for a 70 percent rating 
(outlined above).  There are no demonstrated obsessional 
rituals, impaired speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, difficulty in 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Most 
significantly, the veteran has social contacts with his 
spouse and children (and at least some apparent social 
contact with friends), and periodically attends VFW, DAV, and 
Knights of Columbus meetings.  

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
(and does not approximate those criteria).  The preponderance 
of the evidence is against the claim, and it must be denied.




ORDER

A rating in excess of 50 percent for anxiety disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



